FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 7, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 LEO D. GRAHAM,

          Petitioner - Appellant,
                                                         No. 10-1412
 v.                                            (D.C. No. 1:10-CV-01369-ZLW)
                                                          (D. Colo.)
 JULIE WANDS,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, EBEL, and LUCERO, Circuit Judges. **


      Petitioner-Appellant Leo Graham, a federal inmate appearing pro se,

appeals from the denial of his habeas corpus application pursuant to 28 U.S.C.

§ 2241 and dismissal of the action. On appeal, he argues that the district court

should have entertained the action and considered his Interstate Agreement on

Detainers Act (“IADA”) claim. We affirm.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Mr. Graham was convicted of bank robbery in the District of Kansas and

was sentenced to 188 months imprisonment and 3 years of supervised release. He

did not file a direct appeal, but he filed a § 2255 motion, which the district court

denied. United States v. Graham, 2004 WL 784919 (D. Kan. Apr. 9, 2004). We

reversed and remanded for consideration of Mr. Graham’s ineffective assistance

of counsel claim. United States v. Graham, 179 F. App’x 528 (10th Cir. 2006).

After an evidentiary hearing, the district court again denied the § 2255 motion for

lack of a showing of prejudice. We affirmed. United States v. Graham, 312 F.

App’x 79 (10th Cir. 2008).

      In this § 2241 application Mr. Graham contends that rejection of his prior

§ 2255 motions by the District of Kansas and the Tenth Circuit violated his rights

to equal protection and due process by denying him full and fair review. 1R at

114. The district court denied his § 2241 application on the grounds that he did

not challenge the execution of his sentence and that, even construing his claim

liberally as a challenge to his conviction, Mr. Graham had failed to demonstrate

that the remedy available to him in the sentencing court pursuant to § 2255 was

inadequate or ineffective. 1 R. at 171-72. Mr. Graham unsuccessfully sought

reconsideration. 1 R. at 185.

      We review the legal determinations of the district court de novo and any

factual findings for clear error. United States v. Eccleston, 521 F.3d 1249, 1253

(10th Cir. 2008). A habeas application pursuant to § 2241 generally challenges

                                         -2-
the execution of a prisoner’s sentence as opposed to its validity. Haugh v.

Booker, 210 F.3d 1147, 1149 (10th Cir. 2000). Mr. Graham’s claims do not

challenge the execution of his sentence. In his motion to reconsider and on

appeal, Mr. Graham apparently argues that the remedy available pursuant to

§ 2255 in the sentencing court is inadequate and ineffective because it does not

permit him to prevail on his IADA claim. Aplt. Br. at 2; Aplt App. at 176.

Neither our rejection of his claim previously nor the inability to bring a related

claim renders the remedy afforded by § 2255 ineffective. See Sines v. Wilner,

609 F.3d 1070, 1073-74 (10th Cir. 2010); Bradshaw v. Story, 86 F.3d 164, 166-67

(10th Cir. 1996).

      AFFIRMED. We DENY Mr. Graham’s motion for leave to proceed on

appeal without prepayment of costs or fees.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -3-